Order entered May 20, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00557-CV

                       CHARLES ANTHONY ALLEN SR., Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. CV99-01573-V

                                           ORDER
       We GRANT appellant’s motion to extend time to file docketing statement and ORDER

the docketing statement be filed no later than May 29, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE